UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6116


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAVINO BRAXTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:09-cr-00478-JKB-1; 1:17-cv-03751-JKB)


Submitted: April 9, 2021                                          Decided: April 13, 2021


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Savino Braxton seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 motion. * The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Braxton has not made

the requisite showing.    Accordingly, we deny Braxton’s motion for a certificate of

appealability and dismiss the appeal. In addition, we grant Braxton’s motion to file an

enlarged informal brief and deny his motion for leave to supplement the record. We

dispense with oral argument because the facts and legal contentions are adequately




       *
         The district court initially denied relief in a summary order, prompting this court
to remand the case to the district court for the limited purpose of enumerating and
explaining the basis for denying each of Braxton’s many claims. The district court has
since issued a more fulsome opinion, thereby removing the prior impediment to effective
appellate review.

                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3